UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to XUNNA INFORMATION TECHNOLOGY INC. (Exact name of registrant as specified in its charter) 4790 Caughlin Pkwy, Ste 387 Reno, NV 89519 +86 10 63771099 (Company address) Nevada 45-0963567 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No ý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 13,000,000 common shares issued and outstanding as of July 8, 2013. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMETNS 1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4. CONTROLS AND PROCEDURES 16 PART II. OTHER INFORMATION 19 ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. MINE SAFETY DISCLOSURES 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 19 SIGNATURES 21 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMETNS XUNNAINFORMATIONTECHNOLOGY, INC. (A Development Stage Company) Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Security deposit - non-current Total assets $ $ Liabilities and stockholders' deficit Current liabilities: Accrued expenses and other currentliabilities $ $ Unearned revenue Total current liabilities Due to related-party Total liabilities Stockholders' deficit Preferred stock, $0.001 par value, 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value, 75,000,000 shares authorized; 13,000,000 shares issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid-in capital Stock subscription receivable ) ) Accumulated other comprehensive loss ) ) Deficit accumulated during development stage ) ) Total stockholders’ deficit of the Company ) ) Noncontrolling interest ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part to these financial statements. 1 XUNNA INFORMATION TECHNOLOGY, INC. (A Development Stage Company) ConsolidatedStatement of Comprehensive Loss (Unaudited) Three months ended March 31, From inception (April 25, 2011) to March 31, 2013 Net sales $ $ $ Cost of sales Gross loss ) ) ) Operating expenses Selling expenses General and administrative expenses Total operating expenses Loss from operations ) ) ) Other expenses Interest expenses, net of interest income ) ) ) Loss before income tax ) ) ) Income tax - - - Net loss ) ) ) Loss attributable to non-controlling interest ) ) ) Loss attributable to the Company ) ) ) Other comprehensive loss Foreign currency translation adjustment ) ) ) Comprehensive loss ) ) ) Comprehensive loss attributable to the noncontrolling interest ) ) ) Comprehensive loss attributable to the Company $ ) $ ) $ ) Loss per share $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part to these financial statements. 2 XUNNA INFORMATION TECHNOLOGYINC. (A Development Stage Company) Consolidated Statement of Cash Flows (Unaudited) Three months ended March 31, From inception (April 25, 2011) to March 31, 2013 Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation - Imputed interest Depreciation and amortization Changes in operating assets and liabilities: Prepaid expenses and other current assets ) ) Security deposit ) - ) Accrued expenses and other current liabilities ) Unearned revenue ) Net Cash Used in Operating Activities ) ) ) Cash Flows From Investing Activities Purchase of property plant and equipment ) - ) Net Cash Used in Investing Activities ) - ) Cash Flows From Financing Activitive Proceeds fromrelated-partyloans Capital contribution - Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash 30 ) Net Increase (Decrease) in Cash ) ) Cash Beginning of Period - Cash End of Period $ $ $ Supplemental Disclosure of Cash Flow Information Cash Paid during the Period for: Income tax $
